Exhibit News Release Contact: Media Relations Media/Investor Relations Bobbie Collins Brian Beades 212-810-8155 212-810-5596 Bobbie.Collins@blackrock.com invrel@blackrock.com BLACKROCK COMPLETES MERGER WITH BARCLAYS GLOBAL INVESTORS Includes the Market-Leading iShares Exchange Traded Funds Business $3.2 Trillion Managed for Institutional and Retail Clients Globally Adds Varley and Diamond to Board of Directors New York, December 1, 2009 – BlackRock, Inc. (NYSE:BLK) today announced that it has completed its merger with Barclays Global Investors (“BGI”), including the market-leading iShares® exchange traded funds business. The combined firm will operate under the BlackRock name and the iShares brand will be retained. “Since this transaction was announced in early June, BlackRock and BGI employees have demonstrated their commitment to serving clients and delivering competitive investment results. Both firms maintained strong core business momentum while achieving the close of an unprecedented merger in less than six months, commented Laurence D. Fink, BlackRock’s Chairman and Chief Executive Officer. “Beginning today, we move forward as one global firm, operating independently, focused solely on investment and risk management on behalf of our clients. We manage approximately $3.2 trillion on behalf of institutional and retail investors worldwide.We offer truly differentiated capabilities – active, enhanced and index products – and the most talented professionals, able to identify investment opportunities, develop innovative investment solutions, and capture the benefits of scale for clients.” Additions to Board of Directors In connection with the closing of the merger, BlackRock also announced that John Varley, Group Chief Executive of Barclays PLC, and Robert E. Diamond Jr., President of Barclays PLC, have joined the BlackRock Board of Directors. Brief biographical information on Mr. Varley and Mr. Diamond is provided below, and additional information on the full Board can be found on the “Investor Relations” section of BlackRock’s website. John Varley.Mr. Varley is Group Chief Executive of Barclays PLC.
